UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 Amendment No. 1 General Form for Registration of Securities Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Madison & 51st, Inc. (Exact name of registrant as specified in its charter) Delaware 46-4504580 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) c/o BlackPool Acquisitions, LLC. 575 Madison Avenue, Tenth Floor New York, New York 10022 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 367-7079 Send all correspondence to: BlackPool Acquisitions, LLC. 575 Madison Avenue, Tenth Floor
